Citation Nr: 0306163	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent for acne 
cystica of the face and back.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from March 1946 to February 
1948.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 RO rating decision 
which granted service connection and a 30 percent rating for 
cystic acne of the face; the veteran appealed for a higher.  
The August 1998 RO decision re-characterized the veteran's 
service-connected skin condition as acne cystica of the face 
and back and continued the 30 percent rating.  In November 
2000, the Board remanded the claim to the RO for further 
development.  


FINDINGS OF FACT

The veteran's acne cystica of the face and back is manifested 
by no more than severe scars of the face, especially if 
producing marked and unsightly deformity of the eyelids, 
lips, or auricles; and no more than disfigurement of the face 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  The condition is also 
manifested by no more than constant exudation or itching, 
extensive lesions, or marked disfigurement; and no more than 
acne cystica involving 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, and it has not 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for acne 
cystica of the face and back have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic 
Codes 7800, 7806 (2002); 67 Fed.Reg. 49590 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 1946 
to February 1948.  His service medical records indicate that 
he was treated for skin problems on multiple occasions during 
service.  Diagnoses included acne cystica.  The February 1948 
objective separation examination report noted that the 
veteran had a history of acne.  There was also a notation 
that his skin was normal.  

Private treatment records dated from June 1996 to September 
1996 show that the veteran was treated for skin problems.  A 
June 1996 treatment entry from C. E. Julius, M.D., noted that 
the veteran had a squamous cell carcinoma over the right 
forehead.  It was also reported that he had a number of 
actinic keratoses scattered over his face.  A September 1996 
entry noted that the veteran had multiple actinic keratoses 
over his scalp, forehead, and temples.  

The veteran underwent a VA dermatological examination in 
November 1996.  He reported that during service he started 
having infections facially, extending from the cheekbones 
down to the jaw line, bilaterally.  The veteran described 
intermittent abscesses which were initially treated with 
Penicillin and later with ultraviolet treatments and X-ray 
treatments.  He noted that he had intermittent drainage and 
pus for some 10 years or greater with intermittent burning 
and itching and that the areas seemed predisposed to chapping 
in the winter months, but no seasonal factors were noted.  
The examiner reported that the areas extended from the 
cheekbones downward, curving about the month and ending just 
above the jaw line.  The examiner reported that on the right, 
the area measured 6 by 2 cm, and on the left 6.5 cm by 2 cm.  
There was irregular scarring, bilaterally, with roughened 
irregular skin.  The examiner stated that the veteran had 
mottled irregular chemical excoriated areas from the use of 
Efudex which he was put on by a dermatologist.  There was no 
current drainage and no current cystic formation.  It was 
reported that there was mild sensitivity in the areas, 
bilaterally.  As to a diagnosis, the examiner indicated that 
he saw no indication that the current diagnosis differed from 
the previous problem.  The examiner noted that the veteran 
obviously had scar tissue with irregular non-smooth skin 
which had some current chemical excoriation with mottled, 
reddened areas from the use of Efudex.  

In January 1997, the RO granted service connection and a 30 
percent rating for cystic acne of the face, effective May 14, 
1996.  

VA treatment records dated from February 1997 to July 1997 
show that the veteran was treated for several disorders.  A 
February 1997 VA treatment entry noted that the veteran was 
seen for an excoriated fungal area at the crease of the 
buttocks, below where he had a pilonidal cyst removed.  

The veteran underwent an examination for the VA in July 1997.  
He reported that he developed severe acne while working as a 
diver in the service.  It was noted that the veteran 
apparently had no recent occurrence of his cystic acne.  He 
indicated that he had no itching, burning, pain, etc., 
associated with his previous skin lesions.  There was very 
low-grade intertriginous dermatitis involving the superior 
portion of the gluteal cleft.  It was noted that the lesions 
involved a 1 by 3 inch patch of eczema.  There were also very 
old atrophic acne scars involving both cheeks.  The examiner 
noted that there were no nervous manifestations.  The 
diagnosis was intertrigo involving the gluteal cleft.  

A September 1997 treatment entry from Dr. Julius noted that 
the veteran was seen form multiple actinic keratoses over his 
scalp which were treated with cryosurgery.  VA treatment 
records dated from November 1997 to July 1998 reflect that 
the veteran continued to receive treatment.  

In August 1998, the RO re-characterized the veteran's 
service-connected skin condition as acne cystica of the face 
and back and continued the 30 percent rating effective May 
14, 1996.  

In August 1998, the veteran underwent a dermatological 
examination for the VA.  He reported that he had intermittent 
cysts for many years.  He also stated that he had an 
irritation involving the gluteal cleft off and on for many 
years.  It was noted that the veteran used Hydrocortisone 
cream mixed with Lotrimin cream which he applied 2 to 3 times 
a day.  The examiner reported that the veteran had minimal 
acne scarring involving his upper back and mid chest.  The 
examiner indicated that there was a low-grade intertrigo 
involving the superior aspect of the gluteal cleft.  It was 
also noted that the veteran had a draining cyst involving the 
right buttock to a greater extend than the left.  The 
examiner stated that the veteran's skin was severely 
actinically damaged in all sun-exposed areas.  The examiner 
reported that there was weeping, acutely inflamed skin 
involving the gluteal cleft.  It was noted that there were no 
systemic or nervous manifestations.  The diagnoses were 
history of acne conglobata, history of pilonidal cyst, 
intertrigo, and intermittent cysts and abscesses involving 
the buttock.  

VA treatment records dated from August 1998 to September 1998 
show continued treatment.  

The veteran underwent another VA dermatological examination 
in February 1999.  It was noted that he was undergoing no 
current treatment and had no current symptoms.  The examiner 
reported that the veteran's right and left cheeks revealed 
acne scarring and pitting as well as depressed atrophic 
scars.  There was no ulceration, exfoliation, or crusting, 
and no associated systemic or nervous manifestations.  The 
diagnoses included acne conglobata (cystic acne) scarring on 
the face, old, burned-out, not active.  The examiner 
commented that the veteran had atrophic scars involving the 
cheeks, bilaterally.  It was noted that the right cheek was 
more pitted than the left.  The examiner stated that the 
veteran had no active drainage from the scarred areas.  The 
examiner remarked that the veteran's scars were not related 
to the actinic keratoses and that there was minimal scarring 
on the chest and back.  

VA records dated from 1999 indicate that the veteran was 
treated for several disorders.  

In a February 2000 statement, the veteran stated that he felt 
his condition involved marked disfigurement and was 
exceptional repugnant.  He submitted color photographs of his 
face, head, and back.  

VA records dated from 2000 refer to continued treatment.  

The veteran underwent a dermatological examination for the VA 
in January 2001.  He complained of persistent increasing 
development of cysts on his face that contained a foul 
smelling cheesy material.  The veteran also reported that he 
had intermittent irritation of the gluteal cleft since he had 
an abscess removed in service.  The veteran stated that he 
was not currently being treated for the cystic lesions or the 
apparent dermatitis involving his gluteal cleft.  The 
examiner reported that the veteran had minimal scarring 
involving the upper back and mid chest.  It was noted that 
there was no intertrigo involving the gluteal cleft.  The 
examiner indicated that there was significant scarring 
involving the veteran's face generally, but especially his 
cheeks.  The examiner stated that there were many small cysts 
and areas of sebaceous hypertrophy involving the veteran's 
mid face.  There was no evidence of any ulceration, 
exfoliation, or crusting of the skin.  The examiner noted 
that there was no associated systemic or nervous 
manifestations associated with the skin lesions.  The 
diagnoses were history of pilonidal cyst, history of acne 
conglobata involving the face and upper trunk, history of 
intertrigo involving the gluteal cleft, and sebaceous 
hypertrophy with numerous small sebaceous cysts involving the 
mid face.  It was noted that the veteran stated he was going 
to a VA clinic to have photographs taken.  

Color photographs were received in March 2001 which showed 
the veteran's face and head.  

VA records dated from January 2001 to July 2002 show that the 
veteran continued to receive treatment.  A September 2001 
entry related an impression of actinic keratoses, tinea.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  VA examinations have been provided, 
and identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating criteria for evaluating skin conditions changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.  

The veteran's service-connected acne cystica of the face and 
back may be rated by analogy to eczema.  38 C.F.R. §§ 4.20, 
4.118, Diagnostic Codes 7806.  The Board will also consider 
the provisions of 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 
7800, for disfiguring scars and/or disfigurement of the face.  

Under the old criteria, in effect prior to August 30, 2002, a 
30 percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

Under the new criteria, effective August 30, 2002, a 30 
percent rating is warranted for eczema with 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating requires more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7816 (67 Fed.Reg. 49590 (2002)).  

Under the old criteria for disfiguring scars of the head, 
face, or neck, a 30 percent rating is warranted for severe 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 50 percent rating 
requires complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  Note:  When in addition to tissue loss and 
cicatrisation there is marked discoloration, color contrast, 
or the like, the 50 percent rating may be increased to 80 
percent and the 30 percent rating to 50 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  

Under the new criteria for disfigurement of the head face or 
neck, a 30 percent rating is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  Note (1): The 8 characteristics of 
disfigurement, for the purposes of evaluation under § 4.118, 
are:
Scar 5 or more inches (13 or more cm) in length.  
Scar at least one-quarter inch (0.6 cm) wide at widest part.  
Surface contour of scar elevated or depressed on palpation.  
Scar adherent to underlying tissue.  
Skin hypo or hyper-pigmented in an area exceeding six square 
inches (39 sq cm.).  
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm).  
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm).  
Skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm).  
38 C.F.R. § 4.118, Diagnostic Code 7800 (67 Fed.Reg. 49590 
(2002)).  

The recent January 2001 dermatological examination for the VA 
noted that the veteran complained of persistent increasing 
development of cysts on his face.  He also stated that he was 
not currently receiving treatment for the cystic lesions.  
The examiner reported that the veteran had minimal scarring 
involving the upper back and mid chest.  The examiner also 
indicated that there was significant scarring involving the 
veteran's face generally, but especially his cheeks.  The 
examiner noted that there were many small cysts and areas of 
sebaceous hypertrophy involving the veteran's mid face.  The 
examiner also reported that there was no evidence of 
ulceration, exfoliation, or crusting of the skin.  It was 
noted that there was no associated systemic or nervous 
manifestations associated with the skin lesions.  The 
diagnoses included history of acne conglobata involving the 
face and upper trunk and sebaceous hypertrophy with numerous 
small sebaceous cysts involving the mid face.  Color 
photographs received in March 2001 showed the veteran's face 
and head.  

Additionally, a prior February 1999 VA dermatological 
examination report noted that the veteran's right and left 
cheeks revealed acne scarring and pitting as well as 
depressed atrophic scars.  The examiner indicated that there 
was no ulceration, exfoliation, or crusting, and no 
associated systemic or nervous manifestations.  The diagnoses 
included acne conglobata (cystic acne) scarring on face, old, 
burned-out, not active.  The examiner commented, at that 
time, that the veteran had atrophic scars involving the 
cheeks, bilaterally, and that the right cheek was more pitted 
than the left.  The examiner noted that there was no active 
drainage from the scarred areas.  

The medical evidence indicates that the veteran's skin 
condition produces no more than severe scars of the face with 
no actual present evidence of marked and unsightly deformity 
of the eyelids, lips, or auricles, which is clearly 
indicative of no more than the requirements of a 30 percent 
rating under the old criteria of Diagnostic Code 7800.  The 
requirements for a 50 percent rating under the old criteria 
are not shown.  Specifically, there is no evidence that the 
veteran's skin condition is indicative of complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  As to the new 
version of Diagnostic Code 7800, the medical findings clearly 
do not satisfy the criteria for a higher (50 percent) rating.  
Specifically, there is no evidence of gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement.  

Additionally, the medical evidence shows that the veteran's 
acne cystica of the face and back produces no more than 
constant exudation or itching, extensive lesions, or marked 
disfigurement, which are the requirements for a 30 percent 
rating under the old criteria of Diagnostic Code 7806.  The 
requirements for a 50 percent rating under the new criteria 
are not shown.  Specifically, there is no evidence of 
ulceration or extensive exfoliation or crusting, systemic or 
nervous manifestations, or that the veteran's skin condition 
is exceptionally repugnant.  The January 2001 dermatological 
examination report, as noted above, specifically indicated 
that there was no evidence of any ulceration, exfoliation, or 
crusting of the skin, and no associated systemic or nervous 
manifestations associated with the skin lesions.  As to the 
new version of Diagnostic Code 7806, the medical evidence 
also fails to indicate that 40 percent of the veteran's 
entire body is involved or more than 40 percent of the 
exposed areas are affected, or that constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past twelve 
months as would be required for a higher (60 percent) rating.  

Under either the old or new criteria of Diagnostic Codes 7800 
and 7806, the veteran's acne cystica of the face and back has 
been indicative of the criteria for a 30 percent rating as 
opposed to the next higher rating.  38 C.F.R. § 4.7.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's acne cystica of the 
face and back has been more than 30 percent disabling.  Thus 
"staged ratings" greater than a 30 rating are not warranted 
for any period since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A higher rating for acne cystica of the face and back is 
denied.  

	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

